THOMPSON, Judge.
Curtis W. Carlin, appellant, appeals his sentence of community control imposed for two misdemeanors, to be served concurrently. Community control can only be imposed for felony offenses. Section 948.01(3), Fla. Stat. (1991); See Thompson v. State, 617 So.2d 411 (Fla. 2d DCA 1993); York v. State, 599 So.2d 199 (Fla. 2d DCA 1992); DeLeon v. State, 536 So.2d 305 (Fla. 2d DCA 1988). The sentences imposed for two misdemeanors are vacated.
REVERSED.
HARRIS, C.J., and COBB, J., concur.